Citation Nr: 0632226	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-02 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chloracne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.  This case comes to the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision.

As detailed below, new and material evidence has been 
submitted to reopen the claim for service connection for 
chloracne.  The issue of entitlement to service connection 
for chloracne, on the merits, is referenced in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1. By an August 1999 Board decision, the veteran's claim for 
service connection for chloracne was denied, in part, because 
the evidence failed to show a nexus between the veteran's 
chloracne and his service.

2. Evidence received since the August 1999 Board decision 
includes a private medical record indicating a current 
diagnosis of chloracne and its relationship to herbicide 
exposure in service.

3. Evidence received since the August 1999 Board decision 
bears upon the claim for service connection, is not 
cumulative or redundant, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented since the August 
1999 Board decision and the claim for service connection for 
chloracne is reopened.  38 U.S.C.A. § 7103 (West 2002); 
38 C.F.R. § 3.156, 20.1100 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By an August 1999 Board decision, service connection for 
chloracne was denied because the evidence failed to show that 
there was a nexus between the veteran's herbicide exposure in 
service with his current diagnosis of chloracne.  This 
decision is final; the Chairman of the Board has not ordered 
reconsideration of this decision.  38 U.S.C.A. § 7103; 
38 C.F.R. § 20.1100.

The Board is neither required not permitted to analyze the 
merits of a previously disallowed claim unless the Board 
determines that the claim has been reopened.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  To reopen a 
claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108.  No other standard than that 
articulated in the regulation applies to the determination 
whether evidence is new and material.  See Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The veteran filed his claim to reopen in March 2001.  
Evidence submitted after filing the claim includes private 
medical records that indicate a diagnosis of chloracne that 
the physicians consider to be related to herbicide exposure 
in service.  Because these statements were not of record at 
the time of the final Board decision and suggest that there 
is a nexus between herbicide exposure in service and the 
veteran's current diagnosis, they bear upon the claim for 
service connection, are neither cumulative nor redundant, and 
raise the possibility of substantiating the claim.  As a 
result, these records are new and material evidence.  
Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.

Further evidentiary development into the now-reopened claim 
for service connection for chloracne is necessary, and the 
Board will thoroughly discuss the application of the duties 
to notify and assist in this case in a subsequent decision 
(if the RO continues to deny the claim following remand).  
Therefore, the Board grants this appeal to this extent, 
subject to further evidentiary development.


ORDER

The claim for entitlement to service connection for chloracne 
has been reopened, and to this extent the appeal is granted.


REMAND

VA is required to notify the veteran of: 1) the information 
and evidence that is needed to substantiate and complete his 
claim; 2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) request or tell the claimant to 
provide any evidence in his possession that pertains to his 
claim.  38 C.F.R. § 3.159.  The veteran has not been provided 
with a notice letter specifically addressing the fourth 
element, this should be done.

VA also has a duty to assist veterans in obtaining evidence 
needed to substantiate a claim.  Here, the veteran indicated 
he received treatment at a VA medical center soon after 
separation.  An admission notice, however, does show 
hospitalization in October 1976 at Wadsworth VA hospital with 
the initial diagnosis being reported as contact dermatitis.  
These records are not in the file.  As a result, there should 
be a thorough attempt to obtain those VA treatment records in 
accordance with VA's duty to assist the veteran.

The veteran has submitted private medical records indicating 
medical opinions that his chloracne is related to herbicide 
exposure in service.  Since the veteran served in Vietnam 
during the statutory period listed in 38 C.F.R. 
§ 3.307(a)(6)(iii), he is presumed to have been exposed to 
herbicides while in service.  Despite the fact that the 
veteran's diagnosis comes years after service, since he has 
submitted a medical opinion linking his exposure in service 
to his current diagnosis, he must be afforded a VA 
examination to determine if there is a nexus between the two 
after review of the entire claims file and medical evidence.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1. Send the veteran a letter notifying him 
of what information and evidence not of 
record is necessary to substantiate his 
claim, what information and evidence VA 
will seek to provide, what information and 
evidence he is expected to provide, and 
invite him to submit all pertinent 
evidence in his possession pertaining to 
his claim.

2. With any needed assistance from the 
veteran, request the veteran's full VA 
treatment records from the appropriate Los 
Angeles VA medical centers, especially 
those directly after separation from 
service in 1969 through 1996.  The request 
for records should specifically include 
records of hospitalization at Wadsworth VA 
hospital in October 1976.  If no further 
records are available, provide written 
confirmation of the request and response.

3. Thereafter, schedule a VA examination 
to determine the nature and etiology of 
the veteran's skin disorder.  The claims 
folder must be reviewed in conjunction 
with the examination.  The examiner should 
answer the following questions:

	a. Does the veteran currently have a 
diagnosis of chloracne?

	b. If so, is it at least as likely as 
not (probability of 50 percent or 
more) that the veteran's chloracne is 
related to herbicide exposure in 
service?

3. Review the examination report and if it 
is inadequate for any reason, return it 
for revision.

4. Thereafter, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
which discusses all pertinent regulations 
and summarizes the evidence.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


